Title: Samuel Hardy to Benjamin Harrison, 12 March 1784
From: Hardy, Samuel
To: Harrison, Benjamin



Sir
Annapolis 12th. March 1784.

Since my last nothing material has occurred. The Indiana Company some days ago preferred a petition to Congress respecting  their Claim. Jersey patronized the Interest of her Citizens and wished a fœderal Court to determine the validity of the purchase. It was however negatived on this principle; That the lands lay within the limits of Virginia and could be affected by the decision of no other tribunal, but of the Courts within the state.
A Committee are engaged in forming a requisition on the states; so soon as they have compleated it, it will be sent on to your Excellency.
I do myself the honour to enclose your Excellency the extract of a letter we received some days ago. It comes from a Mr. Campbell and relates to a subject which I recollect was taken up by the Executive some time last summer. Should our intervention be thought necessary in the business, we shall most chearfully carry into effect any measures which your Excellency and the Council may think advisable. I have the honour to be Your Excellencys Mo Obedt hble servt,

S Hardy

